UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7041


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LAMONT DELMAR PARKER, a/k/a Monster,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:09-cr-00021-BR-1; 5:16-cv-00477-BR)


Submitted: December 29, 2017                                      Decided: January 30, 2018


Before KING and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lamont Delmar Parker, Appellant Pro Se. Jennifer P. May-Parker, Rudolf A. Renfer, Jr.,
Seth Morgan Wood, Assistant United States Attorneys, Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamont Delmar Parker seeks to appeal the district court’s order denying relief on

his authorized, successive 28 U.S.C. § 2255 (2012) motion. The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Parker has not

made the requisite showing. Accordingly, we deny Parker’s motion for a certificate of

appealability, deny the pending motion to seal this court’s docket and all materials filed

in this court, and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2